

EXHIBIT10.21


                        
HomeStreet Bank
Management/Support Performance-Based
Annual Incentive Compensation Plan
Effective as of January 2013




HomeStreet (the “Company”) provides annual cash incentive opportunities for
eligible employees through the use of a performance-based incentive compensation
plan (the “Plan”). The annual incentive awards will provide a payment based upon
attainment of specified goals that align the interests of employees with the
interests of the Company.


PARTICIPATION & ELIGIBILITY


The Plan is limited to selected employees of the Company. Each Plan participant
shall be notified of eligibility for participation in the Plan. Additional
eligibility requirements are the following:


•
New employees must be employed by September 30 in a given Plan Year to be
eligible for an award related to performance in that Plan Year.

•
Employees hired after September 30 must wait until the next fiscal year to be
eligible for an award.

•
Employees who become a Plan participant during the year and work a partial year,
will receive pro-rated awards based on actual earned base salary during the
partial Plan Year.

•
A Plan participant must be an active employee as of the award payout date to
earn and receive an award, except for partial awards available in limited
circumstances as outlined in this Plan.

•
Plan participants must not be on a Performance Improvement Plan at the time the
award is to be paid in order to earn an award; otherwise the award is neither
earned, nor will be paid.

•
Participants will not earn incentive pay if the Participant’s conduct during the
Plan Year or before the award is paid is considered by the Company to be a
violation of applicable laws or regulations or in violation of the Company’s
professional or ethical standards.



PLAN YEAR & PERFORMANCE PERIOD


The Plan operates on a calendar year basis (January 1 to December 31), which is
the same as the Performance Period. Plan payouts covering the Performance Period
will generally be made after Company financials have been audited and award
amounts have been reviewed by the Compensation Committee of the Board of
Directors.


PLAN DESIGN


The Plan design incorporates a tiered approach with annual incentive awards that
are linked to the achievement of pre-defined corporate, department and
individual performance goals. The pre-defined corporate goals are reviewed and
approved by the Compensation Committee of the Board of Directors. The incentive
ranges for each job (as a percent of salary) are designed to provide market
competitive payouts for the achievement of target and maximum performance goals.


PERFORMANCE OBJECTIVES


The Plan will provide annual incentive awards to Plan participants based on
overall Company, department and/or individual performance goals.


•
Company Performance Goals – The Company’s goals are determined by using
performance history, peer data, market data and management’s judgment of what
reasonable levels can be reached, based on previous experience and projected
market conditions. Once the target performance is established, the threshold,
target and maximum performance and payout levels will also be determined. The
specific Company performance criteria for Plan participants will be recommended
by management subject to approval by the Compensation Committee.


Page 1 of 1

--------------------------------------------------------------------------------





•
Department and/or Individual Performance – Certain Plan participants may have a
portion of their annual incentive award based on a combination of department
and/or individual performance criteria. The number of performance criteria
included, the specific type of performance criteria to use, and the weighting of
each criterion for the overall incentive award will vary based on the position
and role of each Plan participant.



AWARD OPPORTUNITIES & CALCULATION


Award opportunity levels, expressed as a percent of salary, will be set for each
job that each eligible employee is assigned to for each Plan Year. The actual
payouts will be calculated as a proportion of minimum, target and maximum
performance levels.


•
Threshold Performance – The minimum level of performance needed to begin to be
eligible to earn and receive an incentive award.

•
Target Performance – The expected level of performance based upon both
historical performance and management’s best judgment of expected performance
during the performance period.

•
Maximum Performance – The level of performance, which based upon historical
performance and management’s judgment, would be exceptional or significantly
beyond the expected.



The Company’s performance will be based on the Company’s success as measured by
criteria determined by the Compensation Committee of the Board of Directors,
with input from the CEO. The department and/or individual performance will be
based on the department and/or Plan participant’s individual success as measured
against the predetermined goals. The percentage of payout for overall Company
performance and for department and/or individual performance will be allocated
based on the specific weighting of the goals, the participant’s annual incentive
award tier, and the actual performance compared to the pre-determined Threshold,
Target and Maximum performance levels.


ALLOWANCE FOR DISCRETION 


The Plan allows for final payouts to be discretionarily adjusted based on
factors not specifically measured (e.g., the quality of the job being performed,
performance sacrifices in other areas).


PLAN TRIGGER


In order for there to be any payout to employees under the Plan, the Company
must achieve sufficient net income as established by the Compensation Committee
to fund the Plan. A specified pre-tax income threshold must be met for the
corporate component of the Plan to pay awards. Participants may be eligible to
receive a portion of the department and/or individual award at the discretion of
the Compensation Committee, with input from the CEO if the Company pre-tax
income threshold is not met.


PROVISION FOR AWARD ADJUSTMENT


This clause applies to those officers classified as Senior Vice President and
above. The Compensation Committee reserves the right to make an adjustment to a
participant’s award under the following circumstances:


•
Materially inaccurate financial information was used in determining or setting
such incentive award. The claw-back period will be a rolling three year look
back.



•
A participant’s activities posed imprudent risk to the organization. The
claw-back period will be a rolling three year look back. In other words, if the
participant’s activities at any time in the preceding three years posed
imprudent risk to the Bank, the Bank may claw-back or recover the amount paid to
him/her as a result of the imprudent risk.



The Compensation Committee shall determine the amount of any such award paid as
a result of the inaccurate information (the “overpayment amount”) or the amount
of loss resulting from the imprudent risk presented by the participant’s
activities and shall send the participant a notice of recovery, which will
specify the overpayment amount or loss and the terms for repayment.

Page 2 of 2

--------------------------------------------------------------------------------





TERMINATION OF EMPLOYMENT/PARTIAL YEAR PAYMENTS


A participant must be an active employee on the date the incentive is paid to
earn and receive an award. However, there are exceptions for terminations as a
result of the circumstances identified below:
•
Eligible employees whose performance otherwise qualifies them for an annual
incentive award and whose employment is terminated due to disability can receive
a pro-rata award for the Plan Year, even if they are not employed as of the
award payout date.

•
An eligible employee whose performance otherwise qualifies them for an annual
incentive award, attains age 65 (or greater) and voluntarily retires will
receive payment for a pro-rata portion of the award based on their retirement
date.

•
In the event of death, the Company will pay to the participant’s beneficiary the
pro-rata portion of the award that had been earned by the participant in the
Plan year. The beneficiary will be the person or entity named on the employee’s
life insurance beneficiary form, unless otherwise designated in writing by the
employee.

•
In the event Plan participant’s employment is terminated as part of a reduction
in force or other elimination of his/her position.

•
For any Plan participant with a written employment agreement that specifically
provides benefits upon termination by HomeStreet without Cause or terminated by
the Plan participant for Good Reason, then upon any termination without Cause or
by the Plan participant with Good Reason, as those terms are defined in the
employment agreement.



Calculation of Partial Year Payment. In the event that a Plan participant
qualifies for a partial year payment, the Plan Administrator, in consultation
with the Plan participant’s manager(s) and the Compensation Committee of the
Board of Directors shall have the discretion to determine the amount of the
payout. As a guideline for such determination, the following principles will be
taken into consideration: (a) the participant’s Target Incentive shall be
multiplied by the fraction of the Plan Year that the participant worked, and the
Plan participant’s award shall be no more than the product of that calculation;
and (b) any portion of the participant’s Target Incentive Award attributable to
individual performance shall be set based on evaluation of the individual
participant’s performance using input from the participant’s managers. Final
calculations of the Partial Year Payment shall be completed after the end of the
Plan Year.


Timing of Payment. The partial year payout shall be made at the same time that
other Plan participants receive their payments after the end of the Plan Year.


Notwithstanding any other documents or communications to the contrary,
employment with the Company is terminable at will, meaning that either the
employee or the Company may terminate employment at any time, for any reason,
with or without cause and with or without prior notice.


DISPUTES


In the event that there is any dispute about the application of the Plan, the
employee should discuss such dispute with the Chief Executive Officer and the
Director of Human Resources in order to resolve the matter. If the employee and
Company have entered into an Arbitration Agreement, the dispute or claim may be
resolved in accordance with such Arbitration Agreement.


MISCELLANEOUS


The Company shall withhold any taxes that are required to be withheld from the
awards provided under the Plan.


Employee’s benefits under this Plan cannot be sold, transferred, assigned,
pledged, attached or encumbered in any manner.


Plan payouts will be made in a manner such that they are exempt from the
Internal Revenue Code Section 409A.
 
The Plan is designed to comply with Internal Revenue Code Section 162(m), but if
any amount payable as part of this Plan would not be deductible by the Company
because of the limitations of that section, the payment shall be made in the
next year in which the deduction is allowed.

Page 3 of 3

--------------------------------------------------------------------------------





The Plan and all rights hereunder shall be governed by the laws of the State of
Washington, except to the extent preempted by federal law.


If any provision of this Plan is determined to be void or otherwise
unenforceable, such determination shall not affect the validity of the remainder
of this Plan. Waiver by either party of any breach of this Plan shall not
operate or be construed as a waiver of any subsequent breach, or of the
condition itself.


This Plan constitutes the entire Plan between the Company and the Plan
participant as to the subject matter hereof. No rights are granted to the Plan
participant by virtue of this Plan other than those specifically set forth
herein.
 
This Plan replaces and supersedes any prior agreements between you and
HomeStreet, except for any written employment agreements between the Employee
and the Company. In the event of any conflict between this Plan and the written
employment agreement, the provisions of the written employment agreement shall
govern. The Plan may be amended, terminated or suspended at any time and for any
reason or for no reason upon notice in the sole discretion of the Company. This
Plan will remain in effect until revised. Notwithstanding any other documents or
communications to the contrary, employment with the Company is terminable at
will, meaning that either the employee or the Company may terminate employment
at any time, for any reason, with or without cause and with or without prior
notice.







--------------------------------------------------------------------------------





ACKNOWLEDGMENT


I have read, understand and accept all of the terms of this Plan.







--------------------------------------------------------------------------------

Printed Name                    Signature                    Date
   



Page 4 of 4